673 So. 2d 151 (1996)
Billy A. LITTLE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-129.
District Court of Appeal of Florida, First District.
May 13, 1996.
Billy A. Little, Bushnell, Pro Se.
No appearance by Appellee.
PER CURIAM.
In Little v. State, 659 So. 2d 1379 (Fla. 1st DCA 1995), we affirmed the trial court's summary denial of Little's Florida Rule of Criminal Procedure 3.850 motion. We concluded that the motion was facially insufficient to support the granting of any relief because all factual allegations were set forth in an unsworn memorandum of law. Our affirmance was without prejudice to Little's right to resubmit his motion with a proper oath. Little subsequently resubmitted his motion with a proper oath, and the motion was again summarily denied by the trial court. This appeal is from that ruling.
We affirm the trial court's ruling on all but one of Little's claims. Little asserted that his counsel affirmatively misadvised him as to his provisional gain time credit eligibility and as to the length of time he would actually serve on his negotiated twenty-five year sentence. He asserts that he only entered his plea because of this misadvice. These allegations sufficiently allege a colorable claim of ineffective assistance of counsel. See e.g., Eady v. State, 604 So. 2d 559 (Fla. 1st DCA 1992). Accordingly, as to this ineffective assistance of counsel claim, we reverse the trial court's ruling and remand for the trial court to either grant an evidentiary hearing or again deny the claim with an order which includes attachments from the trial court files and records conclusively showing that Little is entitled to no relief on this claim.
The order is affirmed in part and reversed in part, and the case is remanded.
ALLEN and MICKLE, JJ., and SHIVERS, Senior Judge, concur.